Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/24/2022.  Claims 1-5, 7 and 14-16 are cancelled; claims 6 and 8-13 are amended.  Accordingly, claims 6 and 8-13 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “further comprising a monomer or polymer, wherein the monomer includes one or more” (lines 3-4).  However, there is no support for a composition comprising monomer or polymer in addition to the polymerizable monomers or prepolymers recited in claim 10 on which this claim is dependent.  In light of the dependence on claim 10, Examiner interprets it to further limit the monomers or prepolymers to the one listed in claim 11.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “the compound of formula (I-1), the compound of formula (II-1) and the compound of formula (II-2) are used in combination, and a mass ratio of the compounds ranges from 1:5 to 5:1”.  While there are three compounds listed in the combination, the ratio is that of only two compounds.  It is not clear which two compounds are included in the ratio. Hence, metes and bounds of present claims cannot be ascertained by one of ordinary skill in the art prior to the filing of present application.  However, for examination purposes Examiner interprets the ratio to be that of the compound of formula I-I and either compound of formula II-1 or II-2, in light of the earlier claims presented on 9/26/2021. 

Claim Rejections - 35 USC § 102

Claims 6, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2020/0207947 A1 with a foreign priority date of 7/26/2017).
Prior to setting forth the rejection, it is noted that the recitation of "blue light blocking composition … to remove UV or harmful blue light with wavelength from 290 nm to 400 nm and to let through longer blue light with wavelength from 410 nm to 450 nm" in the preamble (cf. independent claim 6) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Ito et al and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 6, Ito et al disclose, in example 3, (paragraph 0197) a composition comprising compound of formula (2) and Luperox® 531M80.  It is noted that Luperox® 531M80 is a peroxyketal polymerization initiator (i.e. reads on initiator in present claim 6).  Compound of formula (2) is represented by following formula: 
    PNG
    media_image1.png
    135
    248
    media_image1.png
    Greyscale
  (paragraph 0028) which reads on compound of formula II-1 in present claim 6.  Given that the composition comprises compound of formula II-1 and an initiator as in present claim, it is the Office’s position that the composition, of Ito et al, is inherently capable of removing UV or harmful blue light with wavelength from 290 nm to 400 nm and to let through longer blue light with wavelength from 410 nm to 450 nm, absent evidence to the contrary.  
Regarding claim 8, composition in example 3, comprises only compound of formula II-1 (i.e. reads on formula II-1 is used separately in present claim 8).
Regarding claims 10 and 11, examples of polymerizable reactive compounds, in Ito et al, include isocyanate compound having two or more isocyanate groups, (meth)acryloyl compound having two or more (meth)acryloyloxy groups, poly(thi)ol compounds and polyamine compound (paragraph 0061) which read on monomers in present claims 10 and 11.
Regarding claim 12, Ito et al teach that catalyst may be added (paragraph 0089).  It is desirable that ultraviolet absorber and light stabilizer are added to the composition (paragraph 0110).  As necessary, various additives such as a catalyst, a dispersant, polymerization inhibitor, antifoaming agent or the like may be added to the composition (paragraph 0123).
Regarding claim 13, in addition to 7c above, see example 3 (paragraph 0197), wherein the composition comprises 0.05 parts by weight of compound represented by formula (2) (i.e. about 0.05% by weight and reads on the amount of compound of formula II in present claim 13), 0.79 parts by weight of Luperox® 531M80 (i.e. about 0.8% by weight and reads on the amount of initiator in present claim 13) and 100 parts by weight of diethylene glycol bisallyl carbonate (i.e. about 99.16% and reads on amount of monomer in present claim 13).
Therefore, Ito et al anticipate the present claims

Claims 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka et al (US 2010/0279229 A1).
Prior to setting forth the rejection, it is noted that the recitation of "blue light blocking composition … to remove UV or harmful blue light with wavelength from 290 nm to 400 nm and to let through longer blue light with wavelength from 410 nm to 450 nm" in the preamble (cf. independent claim 6) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Miyasaka et al and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 6, Miyasaka et al disclose, in example 1, a photosensitive resin composition comprising PYR-M is 1-phenyl-3-(4-methoxystyryl)-5-(4-methoxyphenyl)pyrazoline (paragraph 0105).  1-phenyl-3-(4-methoxystyryl)-5-(4-methoxyphenyl)pyrazoline is represented by formula: 
    PNG
    media_image2.png
    246
    496
    media_image2.png
    Greyscale
 (i.e. reads on compound of formula I-1 in present claim 6) and C2 (see paragraph 0105, Table 1 and 2).  The imidazole dimer or derivative thereof component C2 is used as a photopolymerization initiator (paragraph 0015 - i.e. reads on initiator in present claim 6).  Given that the composition comprises compound of formula I-1 and an initiator as in present claim, it is the Office’s position that the composition, of Miyasaka et al, is inherently capable of removing UV or harmful blue light with wavelength from 290 nm to 400 nm and to let through longer blue light with wavelength from 410 nm to 450 nm, absent evidence to the contrary.
Regarding claim 8, see examples 1 and 7 (Tables 1 to 3), wherein the photosensitive resin composition has only compound of formula I-1 (i.e. reads on formula I-1 is used separately in present claim 8).
Regarding claims 10 and 11, see example 1 (Tables 1 to 3), wherein the photosensitive resin composition comprises EO-modified bisphenol A skeleton dimethacrylate (i.e. reads on polymerizable monomer in present claim 10 and methacrylic ester in present claim 11).
Regarding claim 12, photosensitive resin composition may comprise other additives such as inhibitors, plasticizers, defoamers, flame retardants, stabilizers, and leveling agents (paragraph 0077).
Regarding claim 13, see example 1 (Tables 1 to 3), wherein the composition comprises 100 parts by weight of component A and B (i.e. a total of about 78.5% and reads on the amount of monomer/polymer in present claim 13), 0.2 parts by weight of PYR-M (i.e. about 0.16% by weight and reads on the amount of compound of formula I-1 in present claim 13), and 3.7 parts by weight of C2 (i.e. about 2.9% and reads on the amount of initiator in present claim 13).
Therefore, Miyasaka et al anticipate the present claims.

Claim Rejections - 35 USC § 103

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al (US 2010/0279229 A1) in view of Shishido et al (4,200,464).
The discussion with respect to Miyasaka et al in paragraph 8 above is incorporated here by reference.
Miyasaka et al are silent with respect to the compound of formula II and mass ratio of compound of formula I-1 and compound of formula II-1.
However, Shishido et al teach compounds represented by formula: 
    PNG
    media_image3.png
    87
    267
    media_image3.png
    Greyscale
 wherein R represents a hydrogen atom or a lower alkyl group having 1 to 5 carbon atoms, R1 and R2 each represents an alkyl group having 1 to 20 carbon atoms, wherein R1 and R2 may be the same or different (abstract) which reads on compound of formula II-1 when R1 and R2 = C1 alkyl, and R = hydrogen.  The compounds have an absorption maximum at 350 to 390 nm (col. 4, lines 41-44).  It is preferable to add them to the surface protective layer or blue sensitive layer (col. 4, lines 62-64).  Therefore, in light of the teachings in Shishido et al, it would have been obvious to one skilled in art prior to the filing of present application to add the compound, of Shishido et al, having an absorption maximum in the overlapping range of 380 to 390, to the composition, of Miyasaka et al, to cover the high energy range of from 380 to 420 nm in any amounts including for a ratio of 1:5 to 5:1, depending on the intensity of UV light in the range of 380 to 420 nm.

Response to Arguments

The objections, and rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 6, 8, 11-13 and 17, of office action mailed 10/26/2021, are withdrawn in view of the amendments and/or new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/
Primary Examiner, Art Unit 1764